*678The appellant admittedly received an order dated October 27, 2006, which was entered upon its default in opposing the petition, as early as November 17, 2006, but did not move to vacate that order, on the ground of excusable neglect, until December 18, 2007. The appellant failed to demonstrate a reasonable excuse for its lengthy delay in moving to vacate the order. Under all of the circumstances, the Supreme Court providently exercised its discretion in denying the appellant’s motion, which was made more than one year after it obtained actual notice of the order granting the petition (see CPLR 5015 [a] [1]; Malik v Noe, 54 AD3d 733 [2008]; Allen v Preston, 123 AD2d 303 [1986]). Skelos, J.P, Ritter, Dillon, Garni and Leventhal, JJ., concur.